Citation Nr: 1814214	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  13-35 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for coronary artery disease (CAD), claimed as ischemic heart disease (IHD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Diaz-Ferguson, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from July 1964 to April 1967.  The Veteran's military personnel record indicates the Veteran completed periods of active duty for training (ACDUTRA) in September 1962, July and October 1963, and June 1964.

This matter comes before the Board of Veterans' Appeals (Board) from a December
2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Board remanded this matter in October 2017 for additional development.  The matter is now back before the Board for further appellate action. 

Briefly, the Board notes the Veteran appealed his claim of entitlement to service connection for hypertension to the Board in an October 2017 Form VA-9.  However, as he requested a Board hearing for that claim, and the hearing has yet to be conducted, the Board will address that claim in a later decision. 

The record before the Board consists of electronic records in Virtual VA and the
Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


REMAND

Regretting further delay, the Board finds additional development is necessary before adjudicating the Veteran's claim. 

The Veteran was afforded a VA examination in November 2017, and the examiner provided a negative nexus opinion on two counts.  First, the examiner concluded the Veteran's CAD was less likely was not incurred in or caused by military service.  As a rationale, the examiner noted that the Veteran had a Myocardial infarction (MI) 32 years after service, that he was not in Vietnam or Thailand, that he was not medically discharged from the military, and that he has significant risk factors for CAD including gender, age, hyperlipidemia, and sedentary lifestyle.  Second, the examiner opined there is no medical nexus between the Veteran's hypertension and CAD, reasoning that the service treatment records show the Veteran had blood pressure readings ranging from normal to elevated but a diagnosis of essential hypertension was made in 2007, 40 years after military service. 

The Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the examiner noted CAD was diagnosed in 2013 when, in fact, CAD was diagnosed in 2002, status post single stent implant.  See VA Examination, October 2012 at 3. Additionally, the examiner failed to consider the February 2017 letter from the Veteran's private cardiologist, which stated the Veteran had a diagnosis of essential hypertension in November 1964, and that hypertension had persisted over the years leading to the premature development of coronary artery disease.  The letter also stated the Veteran has been compliant over the years with diet, exercise and medication.  Given these errors, the Board finds the October 2017 medical opinion inadequate for adjudication purposes.  As such, a remand is warranted to obtain an adequate medical opinion. 

On remand all relevant ongoing medical records should be obtained.  38 U.S.C. § 5103A (c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  If the records do not exist, or additional attempts to obtain these records would be futile, the record should be annotated to reflect such, to specifically include a formal finding of unavailability, and the Veteran should be notified in accordance with 38 C.F.R. § 3.159 (e) (2017).  

2.  Afford the Veteran the opportunity to submit any additional evidence, to include lay statements regarding the continuity of symptomatology for his CAD.  

3.  Refer the claims file to an examiner of sufficient expertise or experience to render the requested opinion.  After a thorough review of the record, the examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's CAD originated in service, or is otherwise etiologically related to service, to include as being consequentially related to his early onset hypertension diagnosed and treated during service.  The examiner is specifically instructed to consider the February 2017 private physician letter which stated the Veteran had a diagnosis of essential hypertension noted in a November 1964 clinical record which reflected that high blood pressure was observed as early as October 1963, that hypertension had persisted over the years leading to the premature development of coronary artery disease, and that the Veteran has been compliant over the years with diet, exercise and medication.  

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it. 

A complete rationale must be provided for any opinion or conclusion expressed.  If the physician is unable to provide any requested opinions, he or she should explain why.  If the physician cannot provide an opinion without resorting to mere speculation, he or she must provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the physician should identify the additional information needed.  

4.  Then, readjudicate the issue on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  










This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




